Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Goodnow et al, U. S. Patent Publication No. 2015/0073832 and Kuehnel, U. S. Patent No. 9730073) do not teach nor suggest in detail an apparatus and collection server for collecting and transferring blood donations comprising determines the blood donation file cannot be transmitted directly to a blood donation information collection server via a network, the blood donation batch file including (i) blood donation information from blood donors, and (ii) metadata related to the blood donation information and the blood donation batch file, compare the metadata of the blood donation batch file to metadata of locally stored other blood donation batch files on the memory device, after determining that a match does not exist, store the blood donation batch file to the memory device, determine communication is not possible with the blood donation information collection server via a wireless connection, at a second time after the first time, determine communication is possible with the blood donation information collection server via the wireless connection, and transmit the blood donation batch file to the connection server after determining communication is possible. Goodnow and Kuehnel respectively only teach generic system for documenting blood donation collection process and a system for establishing trusted wireless connection to remote device via password credentials. Thus the prior arts of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.     Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444